Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.517 Filed 08/05/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                       Case No. 16-20759
                                         Honorable Victoria A. Roberts
JOSEPH ANDREW JACQUES,

     Defendant.
_______________________________/

                   ORDER GRANTING DEFENDANT’S MOTION
                   FOR SENTENCE REDUCTION [ECF No. 69]

I.    INTRODUCTION

      This matter is before the Court on Joseph Jacques’ motion under 18

U.S.C. § 3582(c)(1)(A). He asks the Court to release him due to his

increased risk of contracting COVID-19 and conditions at Federal Medical

Center (“FMC”) Fort Worth.

      For the reasons stated below, the Court GRANTS Jacques’

Emergency Motion for Immediate Reduction of Sentence pursuant to 18

U.S.C. § 3582(c)(1)(A).

II.   BACKGROUND

      In June 2017, Jacques pled guilty to one count of Possession of Child

Pornography, in violation of 18 U.S.C. § 2552(a)(5)(B). The Court sentenced
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.518 Filed 08/05/21 Page 2 of 15




him to 96 months incarceration with a 60-month term of supervised release.

Jacques has served approximately 38 months of his 96-month sentence. His

projected release date is July 9, 2025.

       Jacques is 35 years old and suffers from a myriad of medical conditions

including: spinocerebellar ataxia (a brain disorder) and perirectal wounds

with fistula which require colorectal surgery. Due to his medical conditions,

he is wheelchair bound. He serves his sentence at FCM Fort Worth in Texas.

Jacques received both doses of Phizer’s COVID-19 vaccine.

       On June 6, 2021, Jacques filed a motion for compassionate release.

The government opposes it.

III.   DISCUSSION

       18 U.S.C. § 3582 allows district courts to reduce the sentences of

incarcerated persons who demonstrate “extraordinary and compelling”

circumstances. See United States v. Jones, 980 F.3d 1098, 1100 (6th Cir.

Nov. 20, 2020); see also 18 U.S.C. § 3582(c)(1)(A).

       After the movant satisfies § 3582’s exhaustion requirement, the Court

engages in a “three-step” inquiry:

       (1) the Court must “find that extraordinary and compelling reasons

       warrant a sentence reduction”;




                                        2
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.519 Filed 08/05/21 Page 3 of 15




      (2) the Court must ensure that such a reduction is consistent with

      applicable policy statements issued by the Sentencing Commission

      and;

      (3) finally, the Court must “consider all relevant sentencing factors

      listed in 18 U.S.C. § 3553(a).”

United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). “If each of these

requirements [is] met, the district court may reduce the term of imprisonment.

18 U.S.C. § 3582(c)(1)(A).” District courts have “full discretion to define

‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Jones at 1111.

      A.     Jacques Exhausted Administrative Remedies

      An imprisoned person may file a motion for sentence reduction only

after (1) exhausting the BOP's administrative process; or (2) thirty days after

the warden received the compassionate release request – whichever is

earlier.” Jones at 1105; 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit held that

exhaustion of administrative remedies is a “mandatory condition” before a

defendant can file a motion for sentence reduction. United States v. Alam,

960 F.3d 831, 833 (6th Cir. 2020). A defendant seeking a reduction in his

term of prison bears the burden to establish that he has exhausted

administrative remedies. Id. at 836; 18 U.S.C. § 3582(c)(1)(A); see, e.g.,

                                        3
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.520 Filed 08/05/21 Page 4 of 15




United States v. Walls, 455 F. Supp. 3d 461, 465 (E.D. Mich. 2020); United

States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *2 (E.D. La. Sept. 8,

2020).

      Jacques says he satisfied his exhaustion requirement. Jacques

provided a copy of his email request for compassionate release which he

sent to Warden Wilson on August 21, 2020. He filed his compassionate

release motion with the Court on June 5, 2021 – well beyond the 30-day

threshold. Jacques satisfies the exhaustion requirement. See Alam, at 832.

      B. Extraordinary and compelling

      Jacques says his illnesses along with the uncontrolled pandemic

conditions within the BOP are “extraordinary and compelling” reasons that

warrant release. Jacques suffers from spinocerebellar ataxia and perirectal

wounds with fistula which, he says, require surgery.

      The government acknowledges these conditions but says that the

spinocerebellar ataxia and perirectal wounds with fistula are reasonably

controlled with care provided by the institution.

      Spinocerebellar ataxia is a degenerative disease which results in the

deterioration of the cerebellum and spinal cord. Jacques says the condition

affects his movement and he struggles to be ambulatory. [PSR 58]. FMC

doctors noted Jacques experienced difficulty walking, coordination of

                                       4
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.521 Filed 08/05/21 Page 5 of 15




movement and some problems with speech. [ECF No. 74-1 *SEALED*,

PageID.467]. As a result, Jacques is now wheelchair bound. [ECF No. 73,

PageID.443].

      Although there is no known correlation between spinocerebellar ataxia

and an increased risk of serious illness from COVID-19, the condition in

conjunction with other health conditions has been considered extraordinary

and compelling. See United States v. Jaen, No. 91-00814-CR, 2020 WL

4209283, at *2 (S.D. Fla. July 6, 2020) (finding health conditions

extraordinary and compelling when defendant suffered from hypertension,

atrial fibrillation, ataxia, and diabetes).

      The government contends that Jacques receives adequate treatment.

However, on May 17, 2021, FMC Physician David Orr described Jacques’

condition as a “moderately severe” neurodegenerative inherited spinal

cervical ataxic disease for which there is no definitive cure. [ECF No. 74-3

*SEALED*, PageID.493]. The FMC medical staff can only provide

symptomatic treatment. Id. Although the medication Jacques receives does

appear to help, the nature of a neurodegenerative disease is that it

progressively worsens over time. The Court finds that Jacques’

spinocerebellar ataxia – a condition without a cure – supports a finding of

extraordinary and compelling.

                                          5
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.522 Filed 08/05/21 Page 6 of 15




      Jacques also suffers from perirectal wounds with fistula. This condition

results in lesions, open abscesses, and infected areas of cavity-filled pus

found near the anus or rectum. See https://surgery.ucsf.edu/conditions--

procedures/perirectal-abscessfistula.aspx. While the government contends

Jacques receives adequate medical treatment, the medical records reveal a

contrasting story. In 2019, Jacques underwent surgery designed to remove

external hemorrhoids and a left perineal mass. In March of 2021, FMC

medical staff determined that the surgery only removed some of the disease

but not all. Although the BOP prescribed doxycycline, Jacques still

experiences breakthrough flares of his disease. [ECF No. 74-3 *SEALED*,

PageID.495]. Now, surgery is suggested again. [ECF No. 74-3 *SEALED*,

PageID.497].

      These severe illnesses demonstrate a substantial inability to provide

self-care within prison. Notwithstanding Jacques’ vaccination status, the

Court finds Jacques spinocerebellar ataxia and perirectal wounds with fistula

to be extraordinary and compelling.

      C. Section 3553(a) Factors

      The § 3553(a) factors weigh in favor of Jacques’ release. § 3553(a)

factors include a defendant’s history and characteristics; the nature and

circumstances of the offense; due consideration of the seriousness of the

                                      6
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.523 Filed 08/05/21 Page 7 of 15




offense; promoting respect for the law; providing just punishment; affording

adequate deterrence; protecting the public from further crimes by the

defendant; and providing him or her with any necessary correctional services

and treatment.

      Jacques pled guilty to one count of Possession of Child Pornography,

in violation of 18 U.S.C. § 2552(a)(5)(B). The Court agrees that the nature

and circumstances of Jacques’ offense are serious, and that there is a need

for his sentence to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, and afford adequate deterrence.

      Jacques has served three years of his sentence — a substantial

punishment that accounts for each of these § 3553(a) factors.

      Additionally, Jacques behavior while on bond and incarcerated gives

the Court confidence that he will abide by the conditions of release. While

Jacques’ case was pending, he was compliant with all bond conditions. He

participated in treatment, complied with location monitoring and adhered to

a computer restriction program monitored by pretrial services. The BOP

classified Jacques as a “minimum risk” of recidivism.

      Once released, Jacques plans to live with his mother, whom he resided

with without incident while this case was pending. Jacques already has




                                     7
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.524 Filed 08/05/21 Page 8 of 15




arranged for medical care through a team of outside doctors. He notes he

also has been approved for disability insurance.

        While the nature and circumstances of Jacques’ offense certainly

weigh against release, there is no need to continue Jacques’ incarceration

to protect the public. His history and medical conditions justify release.

IV.     CONCLUSION

        The Court GRANTS Jacques’ Emergency Motion for Immediate

Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court

reduces Defendant's sentence to time served. Upon release from

imprisonment, Jacques must be on supervised release for a term of 60

months. The costs of supervision are waived. His conditions of release

include:

                                Mandatory Conditions

      1. You must not commit another federal, state or local crime.

      2. You must not unlawfully possess a controlled substance.

      3. You must cooperate in the collection of DNA as directed by the

        probation officer.

      4. You must comply with the requirements of the Sex Offender

        Registration and Notification Act (42 U.S.C. § 16901, et seq.) as

        directed by the probation officer, the Bureau of Prisons, or any state

                                        8
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.525 Filed 08/05/21 Page 9 of 15




      sex offender registration agency in which you reside, work, are a

      student, or were convicted of a qualifying offense.

      The defendant must comply with the standard conditions that have

   been adopted by this court as well as with any additional conditions

   listed below.

                         Standard Conditions of Supervision

      As part of your supervised release, you must comply with the

following standard conditions of supervision. These conditions are imposed

because they establish the basic expectations for your behavior while on

supervision and identify the minimum tools needed by probation officers to

keep informed, report to the court about, and bring about improvements in

your conduct and condition.

   1. You must report to the probation office in the federal judicial district

      where you are authorized to reside within 72 hours of your release

      from imprisonment, unless the probation officer instructs you to report

      to a different probation office or within a different time frame.

   2. After initially reporting to the probation office, you will receive

      instructions from the court or the probation officer about how and

      when you must report to the probation officer, and you must report to

      the probation officer as instructed.

                                        9
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.526 Filed 08/05/21 Page 10 of 15




   3. You must not knowingly leave the federal judicial district where you

      are authorized to reside without first getting permission from the court

      or the probation officer.

   4. You must answer truthfully the questions asked by your probation

      officer.

   5. You must live at a place approved by the probation officer. If you plan

      to change where you live or anything about your living arrangements

      (such as the people you live with), you must notify the probation

      officer at least 10 days before the change. If notifying the probation

      officer in advance is not possible due to unanticipated circumstances,

      you must notify the probation officer within 72 hours of becoming

      aware of a change or expected change.

   6. You must allow the probation officer to visit you at any time at your

      home or elsewhere, and you must permit the probation officer to take

      any items prohibited by the conditions of your supervision that he or

      she observes in plain view.

   7. You must work full time (at least 30 hours per week) at a lawful type

      of employment, unless the probation officer excuses you from doing

      so. If you do not have full-time employment you must try to find full-

      time employment, unless the probation officer excuses you from

                                      10
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.527 Filed 08/05/21 Page 11 of 15




      doing so. If you plan to change where you work or anything about

      your work (such as your position or your job responsibilities), you

      must notify the probation officer at least 10 days before the change. If

      notifying the probation officer at least 10 days in advance is not

      possible due to unanticipated circumstances, you must notify the

      probation officer within 72 hours of becoming aware of a change or

      expected change.

   8. You must not communicate or interact with someone you know is

      engaged in criminal activity. If you know someone has been

      convicted of a felony, you must not knowingly communicate or

      interact with that person without first getting the permission of the

      probation officer.

   9. If you are arrested or questioned by a law enforcement officer, you

      must notify the probation officer within 72 hours.

   10.      You must not own, possess, or have access to a firearm,

      ammunition, destructive device, or dangerous weapon (i.e., anything

      that was designed, or was modified for, the specific purpose of

      causing bodily injury or death to another person such as nunchakus

      or tasers).




                                      11
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.528 Filed 08/05/21 Page 12 of 15




   11.      You must not act or make any agreement with a law

      enforcement agency to act as a confidential human source or

      informant without first getting the permission of the court.

   12.      If the probation officer determines that you pose a risk to

      another person (including an organization), the probation officer may

      require you to notify the person about the risk and you must comply

      with that instruction. The probation officer may contact the person

      and confirm that you have notified the person about the risk.

   13.      You must follow the instructions of the probation officer related

      to the conditions of supervision.

                        Special Conditions Of Supervision

   1. The defendant shall take all medications as prescribed by a physician

      whose care he is under, including a psychiatrist, in the dosages and at

      the times proposed. If the defendant is prescribed a medication, he

      shall take it, and the defendant shall not discontinue medications

      against medical advice.

   2. The defendant shall participate in a program approved by the probation

      department for mental health counseling, if necessary.

   3. The defendant shall submit to a psychological/psychiatric evaluation

      as directed by the probation officer, if necessary.

                                      12
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.529 Filed 08/05/21 Page 13 of 15




   4. The defendant shall participate in a program approved by the probation

      department for substance abuse, which may include testing to

      determine if the defendant has reverted to the use of drugs or alcohol,

      if necessary.

   5. The defendant shall not use or possess alcohol in any consumable

      form, nor shall the defendant be in the social company of any person

      whom the defendant knows to be in possession of alcohol or illegal

      drugs or frequent an establishment where alcohol is served for

      consumption on the premises, with the exception of restaurants.

   6. The defendant shall comply with the requirements of the Sex Offender

      Registration and Notification Act (42 U.S.C. § 16901, et seq.) as

      directed by the probation officer, the United States Bureau of Prisons,

      or any state sex offender registration agency in which he/she resides,

      works, is a student, or was convicted of a qualifying offense.

   7. The defendant shall successfully complete any sex offender diagnostic

      evaluations, treatment or counseling programs, as directed by the

      probation officer. Reports pertaining to sex offender assessments and

      treatment shall be provided to the probation officer. Based on the

      defendant’s ability to pay, the defendant shall pay the cost of diagnostic




                                      13
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.530 Filed 08/05/21 Page 14 of 15




      evaluations, treatment or counseling programs in an amount

      determined by the probation officer.

   8. The defendant shall be required to submit to periodic polygraph testing

      at the discretion of the probation officer as a means to ensure

      compliance with the requirements of supervision or treatment. No

      violation proceedings will arise solely on the results of a polygraph

      examination. Based on the defendant’s ability to pay, the defendant

      shall pay the cost of the polygraph examination in an amount

      determined by the probation officer.

   9. The defendant shall not have contact, directly or indirectly, with any

      victim or witness in the instant offense, unless approved by the

      probation officer.

   10.      The defendant shall not purchase, sell, view, or possess images,

      in any form of media or live venue that depict pornography, sexually

      explicit conduct, child erotica, or child nudity. The defendant shall not

      patronize any place where such material or entertainment is available.

   11.      The defendant shall provide the probation officer with accurate

      information about all computer systems (hardware/software), all

      passwords and Internet Service Provider(s), that the defendant has

      potential access to and abide by all rules of the United States

                                      14
Case 2:16-cr-20759-VAR-MKM ECF No. 79, PageID.531 Filed 08/05/21 Page 15 of 15




      Probation Department’s Computer Monitoring Program. The

      defendant shall only access a computer approved by the probation

      officer. The defendant shall consent to the probation officer

      conducting periodic, unannounced examinations of all computer

      systems, which may include computer monitoring software at the

      defendant's expense. For the purpose of accounting for all

      computers, hardware, software and accessories, the defendant shall

      submit his/her person, residence, computer and/or vehicle to a

      search conducted by the United States Probation Department at a

      reasonable time and manner. You shall inform any other residents

      that the premises and your computer may be subject to a search

      pursuant to this condition. The defendant shall provide the probation

      officer with access to any requested financial information including

      billing records (telephone, cable, internet, satellite, etc.).

      IT IS ORDERED.

                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge
Dated: August 5, 2021




                                        15
